The plaintiffs have sued to quiet their title, pleading the narrow ground that they are the owners under title by prescription, based upon an adverse possession for the required length of time. The evidence in the record fails to show, as to Hugh Warring, that continuous adverse possession without interruption which the law requires to constitute title by prescription. For this reason it is necessary to reverse the judgment. The record does not show the respective interests claimed or possessed by the two plaintiffs and because of that fact we cannot make a decision which will limit the judgment to the interest of M.D. Warring alone, and it is necessary to reverse the entire judgment. The plaintiffs upon the going down of the remittitur should have leave to amend their pleadings. The claims are apparently not the same as they appear to be by the complaint and the allegations should be made to correspond to the facts as they claim them to be.
It is ordered that the judgment be reversed and the plaintiffs have leave to amend their pleadings as they may be advised. *Page 91